 

EXHIBIT 10.2

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement, is dated as of December 16, 2005, and entered into
by and among SL Industries, Inc., a New Jersey corporation (“Purchaser”), Lakers
Acquisition Corp., a Minnesota corporation and a wholly-owned subsidiary of
Purchaser (“Merger Sub”), and Ault Incorporated, a Minnesota corporation (the
“Company”).

 

WHEREAS, the Company, Purchaser and Merger Sub are entering into an Agreement
and Plan of Merger (the “Merger Agreement”) of even date herewith providing for
(a) a cash tender offer to purchase any and all outstanding shares of common
stock, no par value, of the Company (the “Common Stock”) (such shares together
with any associated preferred stock or other rights issued pursuant to the
Rights Agreement, dated as of February 13, 1996, between the Company and Norwest
Bank Minnesota, N.A. as the same has been amended through the date hereof, the
“Shares”) at a price of $2.90 per Share, net to the seller in cash without
interest thereon, upon the terms and subject to the conditions set forth in the
Merger Agreement (the “Offer”); and (b) the merger (the “Merger”) of Merger Sub
with and into the Company; and

 

WHEREAS, as a condition to the willingness of Purchaser and Merger Sub to enter
into the Merger Agreement and commence the Offer, Purchaser and Merger Sub have
requested, and the Company has agreed to grant to Merger Sub, the option to
purchase, as described herein, authorized but unissued shares of Common Stock.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration the
sufficiency of which is hereby acknowledged, the parties agree as follows:

 


1.  GRANT OF OPTION.  ON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS
AGREEMENT, THE COMPANY HEREBY GRANTS TO MERGER SUB AN IRREVOCABLE OPTION (THE
“OPTION”) TO PURCHASE FOR THE OFFER PRICE, AS DEFINED IN THE MERGER AGREEMENT
(THE “PURCHASE PRICE”), SHARES OF COMMON STOCK, IN SUCH AMOUNTS AS SHALL BE
DETERMINED BY MERGER SUB IN ITS DISCRETION, UP TO SUCH NUMBER OF SHARES WHICH,
UPON EXERCISE, WOULD RESULT IN MERGER SUB, PURCHASER AND PURCHASER AFFILIATES
(AS DEFINED IN THE MERGER AGREEMENT) OWNING IN EXCESS OF NINETY PERCENT (90%) OF
THE THEN-OUTSTANDING SHARES OF COMMON STOCK (COLLECTIVELY, THE “OPTIONED
SHARES”).


 


2.  EXERCISE OF OPTION.  SUBJECT TO THE CONDITION IN THE IMMEDIATELY SUCCEEDING
SENTENCE BEING SATISFIED, THE OPTION MAY BE EXERCISED BY MERGER SUB AT ANY TIME
IN WHOLE, BUT NOT IN PART, AFTER MERGER SUB HAS PURCHASED SHARES PURSUANT TO THE
OFFER WHICH, TOGETHER WITH SHARES OTHERWISE HELD OR ACQUIRED BY MERGER SUB,
PURCHASER AND PURCHASER AFFILIATES, RESULTS IN MERGER SUB, PURCHASER AND
PURCHASER AFFILIATES OWNING IN THE AGGREGATE AT LEAST SEVENTY-FIVE PERCENT (75%)
OF THE THEN-OUTSTANDING SHARES OF COMMON STOCK AND UNTIL THE EARLIER OF (A) THE
CLOSING DATE (AS DEFINED IN THE MERGER AGREEMENT) AND (B) THE TERMINATION OF THE
MERGER AGREEMENT IN ACCORDANCE WITH ITS TERMS.  THE EXERCISE OF THE OPTION IS
CONDITIONED UPON MERGER SUB, PURCHASER AND PURCHASER AFFILIATES OWNING IN THE
AGGREGATE, IMMEDIATELY FOLLOWING SUCH EXERCISE, AT LEAST NINETY PERCENT (90%) OF
THE OUTSTANDING SHARES OF COMMON STOCK.  IN THE EVENT MERGER SUB WISHES TO
EXERCISE THE OPTION, MERGER SUB SHALL GIVE A WRITTEN NOTICE (THE “NOTICE”)


 

--------------------------------------------------------------------------------


 


TO THE COMPANY OF ITS INTENTION TO EXERCISE THE OPTION, SPECIFYING THE NUMBER OF
OPTIONED SHARES TO BE PURCHASED AND PROVIDING THE REPRESENTATION DESCRIBED IN
THE SECOND SENTENCE OF SECTION 4 HEREOF.  SUCH NOTICE SHALL BE DELIVERED TO THE
COMPANY IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 8(D), AND SHALL SPECIFY A
DATE (WHICH MAY BE THE DATE OF SUCH NOTICE) NOT MORE THAN TEN (10) BUSINESS DAYS
AFTER THE DATE SUCH NOTICE IS GIVEN FOR THE PURCHASE OF THE OPTIONED SHARES. 
THE CLOSING (THE “CLOSING”) OF THE PURCHASE OF THE OPTIONED SHARES SHALL TAKE
PLACE AT THE OFFICES OF OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP, PARK
AVENUE TOWER, 65 EAST 55TH STREET, NEW YORK, NEW YORK 10022, OR AT SUCH OTHER
LOCATION AS MERGER SUB SHALL ELECT.  IF ANY DECREE, INJUNCTION, ORDER, LAW OR
REGULATION SHALL NOT PERMIT THE PURCHASE OF THE OPTIONED SHARES TO BE
CONSUMMATED ON THE DATE SPECIFIED IN SUCH NOTICE, THE DATE FOR THE CLOSING SHALL
BE AS SOON AS PRACTICABLE FOLLOWING THE CESSATION OF SUCH RESTRICTION ON
CONSUMMATION, BUT IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS THEREOF.


 


3.  PAYMENT AND DELIVERY OF CERTIFICATE(S).  AT ANY CLOSING HEREUNDER,
(A) MERGER SUB SHALL DELIVER TO THE COMPANY A PROMISSORY NOTE SUBSTANTIALLY IN
THE FORM ATTACHED HERETO AS EXHIBIT A (THE “NOTE”) FOR THE AGGREGATE PRICE FOR
THE OPTIONED SHARES SO PURCHASED; AND (B) THE COMPANY SHALL DELIVER TO MERGER
SUB A CERTIFICATE OR CERTIFICATES REPRESENTING THE NUMBER OF OPTIONED SHARES SO
PURCHASED REGISTERED IN THE NAME OF MERGER SUB.  CERTIFICATES FOR OPTIONED
SHARES DELIVERED AT THE CLOSING MAY BE ENDORSED WITH A RESTRICTIVE LEGEND THAT
SHALL READ SUBSTANTIALLY AS FOLLOWS:


 

“THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.”

 

It is understood and agreed that the reference to the resale restrictions of the
Securities Act of 1933, as amended (the “Act”), in the above legend shall be
removed by delivery of substitute certificate(s) without such reference if
Purchaser shall have delivered to the Company a copy of a letter from the staff
of the Securities and Exchange Commission, or an opinion of counsel or other
evidence reasonably satisfactory to the Company, to the effect that registration
of the future resale of the Optioned Shares is not required and that such legend
is not required for purposes of the Act.

 


4.  COVENANT REGARDING THE MERGER.  PURCHASER COVENANTS AND AGREES THAT PROMPTLY
FOLLOWING EXERCISE OF THE OPTION IT SHALL CAUSE PURCHASER, MERGER SUB AND THE
COMPANY TO CONSUMMATE THE MERGER IN ACCORDANCE WITH MINNESOTA STATUTES,
SECTION 302A.621.  IN ADDITION, PURCHASER SHALL REAFFIRM THIS COVENANT AS A
REPRESENTATION IN ITS NOTICE HEREUNDER AND AT THE CLOSING HEREUNDER.


 


5.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY HEREBY
REPRESENTS AND WARRANTS (SUCH REPRESENTATIONS AND WARRANTIES BEING DEEMED
REPEATED AT AND AS OF ANY CLOSING HEREUNDER) TO PURCHASER AND MERGER SUB AS
FOLLOWS:

 

2

--------------------------------------------------------------------------------


 


(A)  DUE INCORPORATION.  THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MINNESOTA AND HAS
THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS
AGREEMENT.


 


(B)  DUE AUTHORIZATION, ETC.  THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION ON THE PART OF THE COMPANY.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE COMPANY AND
CONSTITUTES THE VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH ITS TERMS.


 


(C)  COMPANY’S CAPITAL STOCK.  THE COMPANY HAS TAKEN ALL NECESSARY CORPORATE
ACTION TO AUTHORIZE AND RESERVE FOR ISSUANCE UPON EXERCISE OF THE OPTION THE
OPTIONED SHARES, AND AT ALL TIMES FROM THE DATE HEREOF THROUGH THE DATE OF
TERMINATION OF THIS AGREEMENT WILL KEEP RESERVED FOR ISSUANCE UPON EXERCISE OF
THE OPTION THAT NUMBER OF SHARES OF COMMON STOCK THAT MERGER SUB IS THEN
ENTITLED TO PURCHASE PURSUANT TO THE OPTION.  THE SHARES OF COMMON STOCK TO BE
ISSUED UPON DUE EXERCISE, IN WHOLE OR IN PART, OF THE OPTION SHALL, WHEN ISSUED,
BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND SHALL BE DELIVERED FREE
AND CLEAR OF ALL CLAIMS, LIENS, ENCUMBRANCES AND SECURITY INTERESTS, INCLUDING
ANY PREEMPTIVE RIGHT OF ANY OF THE STOCKHOLDERS OF THE COMPANY.  UPON CLOSING OF
THE OPTION, THE OPTIONED SHARES WILL BE DEEMED TO BE OWNED BY MERGER SUB FOR
PURPOSES OF SECTION 302A.621 OF THE MINNESOTA BUSINESS CORPORATION ACT.


 


6.  REPRESENTATIONS AND WARRANTIES OF MERGER SUB AND PURCHASER.  PURCHASER AND
MERGER SUB HEREBY JOINTLY AND SEVERALLY REPRESENT AND WARRANT (SUCH
REPRESENTATIONS AND WARRANTIES BEING DEEMED REPEATED AT AND AS OF ANY CLOSING
HEREUNDER) TO THE COMPANY AS FOLLOWS:


 


(A)  DUE INCORPORATION.  PURCHASER IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF NEW JERSEY, AND
MERGER SUB IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF MINNESOTA, AND EACH HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT.


 


(B)  DUE AUTHORIZATION, ETC.  THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION ON THE PART OF MERGER SUB AND PURCHASER.  THIS AGREEMENT HAS
BEEN DULY EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF MERGER SUB AND
OF PURCHASER, AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF MERGER SUB AND
OF PURCHASER, ENFORCEABLE AGAINST EACH IN ACCORDANCE WITH ITS TERMS.


 


(C)  DISTRIBUTION.  MERGER SUB ACKNOWLEDGES AND AGREES THAT THE OPTIONED SHARES
HAVE NOT BEEN REGISTERED, AND THAT THE COMPANY IS UNDER NO OBLIGATION TO
REGISTER THE OPTIONED SHARES, UNDER THE ACT OR ANY STATE SECURITIES LAWS. 
MERGER SUB IS ACQUIRING THE OPTION AND WILL ACQUIRE THE OPTIONED SHARES TO BE
PURCHASED UPON EXERCISE OF THE OPTION FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO
THE DISTRIBUTION THEREOF WITHIN THE MEANING OF THE ACT.  THE FOREGOING
REPRESENTATION AND WARRANTY SHALL BE MADE BY ANY ASSIGNEE UNDER SECTION 8(A) AND
SHALL BE BINDING UPON SUCH ASSIGNEE.


 

3

--------------------------------------------------------------------------------


 


7.  ADJUSTMENT UPON CHANGES IN CAPITALIZATION.  IN THE EVENT OF ANY CHANGE IN
THE SHARES OF THE COMPANY’S CAPITAL STOCK BY REASON OF ANY STOCK DIVIDEND, STOCK
SPLIT, MERGER, RECAPITALIZATION, COMBINATION, CONVERSION, EXCHANGE OF SHARES,
ISSUANCE OF SHARES (OR AGREEMENTS OR COMMITMENTS TO ISSUE SHARES) OR THE LIKE,
THE NUMBER OF OPTIONED SHARES SUBJECT TO THE OPTION AND THE PURCHASE PRICE PER
OPTIONED SHARE SHALL BE APPROPRIATELY AND EQUITABLY ADJUSTED.


 


8.  MISCELLANEOUS.


 


(A)  ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE ASSIGNED BY MERGER SUB, EXCEPT TO
PURCHASER OR A WHOLLY-OWNED SUBSIDIARY OF PURCHASER, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY.


 


(B)  AMENDMENTS.  THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED, ALTERED OR
SUPPLEMENTED EXCEPT UPON THE EXECUTION AND DELIVERY OF A WRITTEN AGREEMENT
EXECUTED BY THE PARTIES HERETO.


 


(C)  SURVIVAL OF REPRESENTATIONS, ETC.  ALL REPRESENTATIONS, WARRANTIES AND
AGREEMENTS IN THIS AGREEMENT SHALL SURVIVE THE CLOSING.


 


(D)  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED IN PERSON, BY
FACSIMILE, RECEIPT CONFIRMED, OR ON THE NEXT BUSINESS DAY WHEN SENT BY OVERNIGHT
COURIER OR ON THE SECOND SUCCEEDING BUSINESS DAY WHEN SENT BY REGISTERED OR
CERTIFIED MAIL (POSTAGE PREPAID, RETURN RECEIPT REQUESTED) TO THE RESPECTIVE
PARTIES AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS
SHALL BE SPECIFIED BY LIKE NOTICE):


 

If to the Company:

 

Ault Incorporated
7105 Northland Terrace
Minneapolis, MN  55428-1028
Attention: Frederick Green
Facsimile: 763-592-1911

 

With a copy (which shall not constitute notice) to:

 

Lindquist & Vennum P.L.L.P.
4200 IDS Center
80 South Eight Street
Minneapolis, MN 55402-2205
Attention: Richard Primuth
Facsimile: (612) 371-3207

 

If to Purchaser or Merger Sub, to:

 

SL Industries, Inc.
520 Fellowship Road
Suite A114
Mount Laurel, New Jersey  08054
Attention: James Taylor
Facsimile: 856-727-1683

 

4

--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice) to:

 

Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York  10022
Attention: Steven Wolosky, Esq.
Facsimile: (212) 451-2222

 


(E)  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAW OF THE STATE OF MINNESOTA WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT MIGHT REQUIRE THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.


 


(F)  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
AND THE SAME AGREEMENT.


 


(G)  EFFECT ON HEADINGS.  THE SECTION HEADINGS HEREIN ARE FOR CONVENIENCE ONLY
AND SHALL NOT EFFECT THE CONSTRUCTION HEREOF.


 


(H)  ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG
THE PARTIES WITH RESPECT TO THE MATTERS REFERRED TO HEREIN AND SUPERSEDES ALL
PRIOR AGREEMENTS OR UNDERSTANDINGS, BOTH WRITTEN OR ORAL, AMONG THE PARTIES, OR
ANY OF THEM, WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(I)  SPECIFIC PERFORMANCE.  MERGER SUB, PURCHASER AND THE COMPANY EACH
ACKNOWLEDGE AND AGREE THAT THE OTHER WOULD BE IRREPARABLY DAMAGED IN THE EVENT
ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED BY IT IN ACCORDANCE
WITH THE SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  THE COMPANY AGREES THAT IF
FOR ANY REASON THE COMPANY SHALL HAVE FAILED TO ISSUE OPTIONED SHARES OR TO
PERFORM ANY OF ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT, THEN MERGER SUB AND
PURCHASER SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND INJUNCTIVE AND OTHER
EQUITABLE RELIEF AND THE COMPANY AGREES TO WAIVE ANY REQUIREMENT FOR THE
SECURING OR POSTING OF A BOND IN CONNECTION WITH THE OBTAINING OF ANY SUCH
INJUNCTIVE OR OTHER EQUITABLE RELIEF.  THIS PROVISION IS WITHOUT PREJUDICE TO
ANY OTHER RIGHTS MERGER SUB AND PURCHASER MAY HAVE AGAINST THE COMPANY FOR ANY
FAILURE TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT. PURCHASER AND MERGER
SUB AGREE THAT IF FOR ANY REASON PURCHASER SHALL HAVE FAILED TO FULFILL THE
COVENANT SPECIFIED IN SECTION 4 ABOVE OR FAILED TO PERFORM ANY OF THEIR OTHER
OBLIGATIONS UNDER THIS AGREEMENT, THEN THE COMPANY SHALL BE ENTITLED TO SPECIFIC
PERFORMANCE AND INJUNCTIVE AND OTHER EQUITABLE RELIEF AND MERGER SUB AND
PURCHASER AGREE TO WAIVE ANY REQUIREMENT FOR THE SECURING OR POSTING OF A BOND
IN CONNECTION WITH THE OBTAINING OF ANY SUCH INJUNCTIVE OR OTHER EQUITABLE
RELIEF.  THIS PROVISION IS WITHOUT PREJUDICE TO ANY OTHER RIGHTS THE COMPANY MAY
HAVE AGAINST MERGER SUB AND PURCHASER FOR ANY FAILURE TO PERFORM THEIR
OBLIGATIONS UNDER THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Company have caused this Stock
Option Agreement to be duly executed on the day and year first above written.

 

 

SL INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

/s/ James C. Taylor

 

 

Name:

James C. Taylor

 

Title:

President and CEO

 

 

 

 

 

 

 

LAKERS ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ James C. Taylor

 

 

Name:

James C. Taylor

 

Title:

President

 

 

 

 

 

 

 

AULT INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Frederick M. Green

 

 

Name:

Frederick M. Green

 

Title:

President and Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NON-TRANSFERABLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, Lakers Acquisition Corp., a Minnesota corporation (“Maker”),
hereby promises to pay to Ault Incorporated, a Minnesota corporation, the
principal amount of [               ] ($                    )], with no
interest, on                                [six months after the date of
exercise] by wire transfer of immediately available funds to an account
designated by the payee.  The amount due hereunder shall be payable in money of
the United States of America lawful at such time for the payment of public and
private debts.

 

Maker hereby waives presentment, diligence, protest and demand, notice of
protest, demand, dishonor and nonpayment of this Note, and all other notices of
any kind in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Minnesota without giving effect to conflict of law principles thereof
that might require the application of the law of any other jurisdiction.

 

IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the
        day of            200  .

 

 

LAKERS ACQUISITION CORP.

 

 

 

By:

 

 

 

Name:

 

Title:

 

7

--------------------------------------------------------------------------------